Citation Nr: 1045479	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip disability 
(claimed as bilateral hip pain with arthritis and subflexion).


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

For reasons explained below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

As an initial matter, the Board notes that an Appeal Notification 
Letter mailed to the Veteran in September 2010 was returned to 
the sender by the postal service.  The RO/AMC should attempt to 
ascertain the Veteran's current address.

Service treatment records reflect that the Veteran first 
complained of left hip pain in November 2004, with no history of 
trauma.  From November 2006 through June 2008, her medical 
problem list included "joint pain, localized in hip," with 
treatment including pain medication, chiropractic care, physical 
therapy, and lower body traction.

In November 2006, it was noted that the Veteran had been on sick 
call with complaints of left hip pain for five months, and that 
she had hurt it some more in a jump on November 1, 2006.  
Accompanying X-rays of her left hip in November 2006 were normal.  
Six days later in November 2006, it was noted that her hip felt 
fine, that she was on a physical profile and medication, and that 
she had a past medical history of chronic hip pain.

In July 2007, it was noted that the Veteran had chronic low back 
pain which radiated into her right hip that started eight months 
ago after a hard airborne landing in which she landed on her 
right hip.  Accompanying X-rays of her pelvis in July 2007 were 
normal.  In August 2007, she was given a physical profile for her 
hip pain.  In September 2007, it was noted that she had a one-
year history of persistent right hip pain.  An accompanying bone 
scan of her hips in September 2007 revealed symmetric appearance 
of the hips and no asymmetric uptake in the right hip to suggest 
a stress fracture.  In October 2007, it was noted that the 
Veteran was status post jump injury one year ago; after reviewing 
the results of her bone scan, the examiner assessed her with hip 
osteoarthritis.  In November 2007, it was noted that the Veteran 
had hip pain for one year, with first onset of pain after a hard 
landing on airborne operation.  The examiner noted that the 
Veteran may have an internal derangement, but stated that the 
symmetry between the two hips caused this to be somewhat 
unlikely.  The examiner then stated that the Veteran may have 
some subluxing occurring in her bilateral hips that may respond 
to strengthening.

In January 2008, it was noted that the Veteran had bilateral hip 
pain as well as popping (with the right hip a little worse than 
the left).  The examiner noted that it was still unclear what the 
pathology was.  Accompanying X-rays of both hips in January 2008 
were normal.  However, approximately four weeks later in January 
2008, the Veteran was once again assessed with hip 
osteoarthritis, and documentation was provided for her unit to 
terminate her jump status.  In March 2008, a request was filed 
for medical termination and for jump pay to be stopped for the 
Veteran, as it was noted that she was diagnosed with a hip 
condition that prevented her from jumping.  Later in March 2008, 
it was again noted that in November 2006, she was involved in an 
airborne operation in which she was entangled and landed hard on 
her right side.  At present, her hips were tender to palpation 
over the bilateral trochanter bursa.  Two days later in March 
2008, it was noted that the Veteran had hyperlaxity that was 
contributing to hip pain.  She was instructed to undergo a core 
strengthening program, with focus on loosening up her iliotibial 
band to decrease trochanter bursitis bilaterally.  In April 2008, 
it was noted that her trochanter bursa pain had improved.

While still on active duty, the Veteran underwent a fee-basis VA 
examination by QTC Medical Services in May 2008.  On that 
occasion, "bilateral hip arthritis" was listed as one of her 
special conditions.  It was noted that she had been diagnosed as 
having arthritis and subluxations in the hips since November 
2006, and that she believed this occurred while she was engaged 
in airborne operations.  Physical examination revealed no 
detectable alteration in form or function of either hip.  For the 
anterior superior iliac spine, medial malleolus distance was 87 
centimeters on the right and left.  There was no sign of edema, 
effusion, weakness, tenderness, redness, heat, or abnormal 
movement of either hip, and no fixed position was identified.  
Both hips had normal strength and normal range of motion.  
Accompanying X-rays of both hips in May 2008 were normal.  The 
Veteran was diagnosed with status post traumatic injury to the 
hips.  However, the examiner noted that there was no current 
pathology identified on physical examination to render a 
diagnosis.

The Veteran's June 2008 service separation examination revealed 
tenderness in her right and left hips, and it was noted that she 
had chronic bilateral hip pain/injury.  On an accompanying June 
2008 report of medical history, she noted that she had gotten 
injured on an airborne operation on November 1, 2006, that her 
hip joints hurt from this jump, and that she had been diagnosed 
with arthritis in her right hip.  An examiner added that the 
Veteran had been prescribed medication for her bilateral hip pain 
from the 2006 injury on airborne operations.

The Board acknowledges that the physical examination and X-ray 
findings pertaining to the Veteran's bilateral hips in May 2008 
were normal.  However, it is significant to note that the Veteran 
was assessed with hip osteoarthritis in service following a 
September 2007 bone scan, and she has not undergone another bone 
scan since that time to confirm such diagnosis.  Therefore, the 
Board has determined that the Veteran should now be afforded a VA 
orthopedic examination with necessary bone scan testing in order 
to determine whether she has a current bilateral hip disability 
which arose during service or is otherwise related to any 
incident of service.

All relevant ongoing medical records should also be obtained, to 
include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to ascertain the Veteran's 
current address and update the file 
accordingly.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated her 
for a bilateral hip disability at any time.  
After securing any necessary release, the 
RO/AMC should request any records 
identified which are not duplicates of 
those contained in the claims file.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.

3.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the current nature and extent of 
any current bilateral hip disability, and 
to obtain an opinion as to whether any such 
disorder is possibly related to service.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, to 
include a bone scan, and the results should 
be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any disorder 
of the right and/or left hip identified.  
If a diagnosed right and/or left hip 
disability exists, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the diagnosed hip disability 
arose during service or is otherwise 
related to any incident of service.  A 
complete rationale for all opinions 
expressed should be provided.

4.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

